Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 36-38, are claims that are directed towards a computer program. According to the applicant specification paragraph 0034, 0078, a computer program product comprising code, for example in the form of a computer program, and software instructions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12, 16, 17, 23, 28, 32, 33, 35, 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Van Phan et al. (U.S. Pub No. 2021/0204230 A1).

1. Munz teaches  method for transmission of packets over a Time-Sensitive Networking, TSN, aware network [par 0014, 0086, TSN network, 5G seems to be a promising solution. Also, the 5G standard addresses factory use cases through a lot of new features, especially on the radio access network (RAN) to make it more reliable and decrease the transmit latency compared to 4G. The 5G network consists of three main components, which are user entity (UE), radio access network (RAN) instantiated as the base station or gNB and nodes within the 5G core network (SGCN). The TSN stream and PDU session setup is successful the user plane communication starts. The VEP will then map user plane packets from the TSN stream to the corresponding PDU session and QoS Flow, as well as performing required actions defined by the TSN features used in the TSN network], the method being performed by a network node , the method comprising: obtaining a traffic flow of packets from a non-TSN aware network interface [par 0079, VEP communicates directly or via further 5G core function with the gNB to obtain measurements or estimates of the UE-gNB, i.e. 5G radio interface communication performance, for example, latency measurements or estimates. The gNB may use measurements to the UE itself, and may also consider its own traffic or load situation to further estimate how well or fast it can serve the specific UE]; extracting, from the packets and at above Open Systems Interconnection, OSI, protocol layer 2, information indicative of which traffic class the traffic flow belongs to, wherein the extracted information identifies a non-TSN aware protocol used by the non-TSN aware network interface for the traffic flow[par 0055, 0056, 0080,  control and user plane when introducing a VEP 800 in case all Ethernet and TSN control plane traffic is handled at the VEP, for example for an PDU session of type IP, e.g. a non-Ethernet, non-TSN device behind the UE.  VEP 901, 902 may be implemented as part of the UPF for PDU sessions of type IP or of type Ethernet. Further functionalities of the UPF like packet filtering are not displayed in here but may also be used in conjunction with a VEP.  Probing packets may be used between the VEP and the UE, and back, e.g. in order to obtain the latency between VEP and UE]; mapping  the traffic class to a TSN traffic class or priority [par 0059-0063, mapping of PDU session(s) to TSN stream(s)—only relevant if the PDU session is of type IP.A VEP maps one or more TSN streams to one or more PDU sessions or QoS Flows as explained above. It therefore maintains a mapping table internally. For mapping purposes, the VEP may use the TSN stream ID or PDU session ID or QoS Flow IDs (QFIs)]; associating the packets with an indicator of the TSN traffic class or priority; and providing the traffic flow of packets, including the indicator, to a TSN aware network interface for transmission of the packets over the TSN aware network [par 0061, 0071, 0072, 0077, implementing and supporting certain user and control plane features used in TSN, like time-aware traffic shaping as defined in 802.1Qbv and time synchronization as defined in 802.1AS-rev used for that purpose. Mapping of QoS Flow ID (QFI) selected by UE to TSN stream QoS. TSN stream setup is successful the user plane communication starts; the VEP will then map user plane packets from the PDU session or the specific QoS Flow as explained above to the established TSN stream as well as performing required actions defined by the TSN features used in the TSN network].
 	Munz fail to show at above Open Systems Interconnection, OSI, protocol layer 2. In an analogous art Van Phan show at above Open Systems Interconnection, OSI, protocol layer 2 [par 0030, The IEEE 802.1Q standards work at OSI Layer 2. TSN is an Ethernet standard, rather than an Internet Protocol (IP) standard. The forwarding decisions made by the TSN bridges use the Ethernet header contents, not the IP address. The payloads of the Ethernet frames can be anything and are not limited to IP. This means that TSN can be used in any environment and can carry the payload of any industrial application].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.

9. Munz and Van Phan illustrate the method according to claim 1, wherein the traffic class of the non- TSN aware protocol that the traffic flow belongs to is of type cyclic, acyclic, or best effort [Munz par 0020, Any traffic bridged to a TSN network without being registered as explained above in the TSN domain as a TSN stream will be handled as best-effort traffic without guarantees on quality-of-service (QoS)]

10. Munz and Van Phan demonstrate the method according to claim 1, wherein the traffic flow is an Ethernet traffic flow [Munz, par 0033, TSN and Ethernet control traffic, e.g. Link Layer Discovery Protocol (LLDP), time synchronization etc., does not need to be carried over the 5G radio interface but handled by VEP]


11. Munz and Van Phan The method according to claim 1, Munz fail to show wherein the traffic flow is obtained from the non-TSN aware network interface at OSI protocol layer 1.
 	In an analogous art Van Phan to show wherein the traffic flow is obtained from the non-TSN aware network interface at OSI protocol layer 1 [par 0035, The radio transmissions between a UE and serving RAN are synchronized for transmitter (Tx)/receiver (Rx) radio operations on physical layer (PHY) 304 and up to lower medium access control (MAC) 303 for L1 transport blocks on the basis of predefined subframe or transmission time interval (TTI)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.

12. Munz and Van Phan provide the method according to claim 1, wherein the traffic flow is a non- Ethernet traffic flow [Munz, par 0031, it allows to connect non-Ethernet devices to a TSN network with guaranteed end-to-end QoS]


16. Munz and Van Phan describe the method according to claim 1, Munz fail to show wherein the traffic flow is provided to the TSN aware network interface at OSI protocol layer 1.
 	In an analogous art Van Phan show wherein the traffic flow is provided to the TSN aware network interface at OSI protocol layer 1 [par 0035, The radio transmissions between a UE and serving RAN are synchronized for transmitter (Tx)/receiver (Rx) radio operations on physical layer (PHY) 304 and up to lower medium access control (MAC) 303 for L1 transport blocks on the basis of predefined subframe or transmission time interval (TTI)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.


17. Munz and Van Phan create the method according to claim 1, wherein the network node is an external device provided at an interface between a non-TSN network comprising including the non-TSN aware network interface and the TSN aware network interface [Munz, par 0016, 0088, One way of 5G-TSN interworking is to let the 5G system act as a TSN bridge. The 5G network needs to offer some control interfaces towards the TSN network depending upon the TSN configuration model chosen as explained above. In the central configuration model, the central control entities CUC/CNC might occur on both sides of the 5G network. The VEP will be involved in the setup of a time-aware TSN communication and forward packets to/from a 5G endpoint that is not time-aware accordingly].

23. (Original) The method according to claim 20, wherein the traffic flow is provided to the non-TSN aware network interface at OSI protocol layer 1.
 	In an analogous art Van Phan show wherein the traffic flow is provided to the TSN aware network interface at OSI protocol layer 1 [par 0035, The radio transmissions between a UE and serving RAN are synchronized for transmitter (Tx)/receiver (Rx) radio operations on physical layer (PHY) 304 and up to lower medium access control (MAC) 303 for L1 transport blocks on the basis of predefined subframe or transmission time interval (TTI)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.

28. Munz reveal the method according to claim 20, Munz fail to show wherein the traffic flow is obtained from the TSN aware network interface at OSI protocol layer 1.
 	In an analogous art Van Phan show wherein the traffic flow is obtained from the TSN aware network interface at OSI protocol layer 1[par 0035, The radio transmissions between a UE and serving RAN are synchronized for transmitter (Tx)/receiver (Rx) radio operations on physical layer (PHY) 304 and up to lower medium access control (MAC) 303 for L1 transport blocks on the basis of predefined subframe or transmission time interval (TTI)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.

32. Munz conveys a network node for transmission of packets over a Time-Sensitive Networking, TSN, aware network, the network node comprising processing circuitry[par 0014, 0086, TSN network, 5G seems to be a promising solution. Also, the 5G standard addresses factory use cases through a lot of new features, especially on the radio access network (RAN) to make it more reliable and decrease the transmit latency compared to 4G. The 5G network consists of three main components, which are user entity (UE), radio access network (RAN) instantiated as the base station or gNB and nodes within the 5G core network (SGCN). The TSN stream and PDU session setup is successful the user plane communication starts. The VEP will then map user plane packets from the TSN stream to the corresponding PDU session and QoS Flow, as well as performing required actions defined by the TSN features used in the TSN network], the processing circuitry being configured to cause the network node to: obtain a traffic flow of packets from a non-TSN aware network interface[par 0079, VEP communicates directly or via further 5G core function with the gNB to obtain measurements or estimates of the UE-gNB, i.e. 5G radio interface communication performance, for example, latency measurements or estimates. The gNB may use measurements to the UE itself, and may also consider its own traffic or load situation to further estimate how well or fast it can serve the specific UE]; extract, from the packets, wherein the extracted information identifies a non-TSN aware protocol used by the non- TSN aware network interface for the traffic flow[par 0055, 0056, 0080,  control and user plane when introducing a VEP 800 in case all Ethernet and TSN control plane traffic is handled at the VEP, for example for an PDU session of type IP, e.g. a non-Ethernet, non-TSN device behind the UE.  VEP 901, 902 may be implemented as part of the UPF for PDU sessions of type IP or of type Ethernet. Further functionalities of the UPF like packet filtering are not displayed in here but may also be used in conjunction with a VEP.  Probing packets may be used between the VEP and the UE, and back, e.g. in order to obtain the latency between VEP and UE]; map the traffic class to a TSN traffic class or priority[par 0059-0063, mapping of PDU session(s) to TSN stream(s)—only relevant if the PDU session is of type IP.A VEP maps one or more TSN streams to one or more PDU sessions or QoS Flows as explained above. It therefore maintains a mapping table internally. For mapping purposes, the VEP may use the TSN stream ID or PDU session ID or QoS Flow IDs (QFIs)]; associate the packets with an indicator of the TSN traffic class or priority; and provide the traffic flow of packets, including the indicator, to a TSN aware | network interface for transmission of the packets over the TSN aware network [par 0061, 0071, 0072, 0077, implementing and supporting certain user and control plane features used in TSN, like time-aware traffic shaping as defined in 802.1Qbv and time synchronization as defined in 802.1AS-rev used for that purpose. Mapping of QoS Flow ID (QFI) selected by UE to TSN stream QoS. TSN stream setup is successful the user plane communication starts; the VEP will then map user plane packets from the PDU session or the specific QoS Flow as explained above to the established TSN stream as well as performing required actions defined by the TSN features used in the TSN network].
 	Munz fail to show at above Open Systems Interconnection, OSI, protocol layer 2. In an analogous art Van Phan show at above Open Systems Interconnection, OSI, protocol layer 2 [par 0030, The IEEE 802.1Q standards work at OSI Layer 2. TSN is an Ethernet standard, rather than an Internet Protocol (IP) standard. The forwarding decisions made by the TSN bridges use the Ethernet header contents, not the IP address. The payloads of the Ethernet frames can be anything and are not limited to IP. This means that TSN can be used in any environment and can carry the payload of any industrial application].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.

33. Munz and Van Phan disclose the network node according to claim 32, further being configured to perform a method having the steps: obtaining a traffic flow of packets from a non-TSN aware network interface[par 0079, VEP communicates directly or via further 5G core function with the gNB to obtain measurements or estimates of the UE-gNB, i.e. 5G radio interface communication performance, for example, latency measurements or estimates. The gNB may use measurements to the UE itself, and may also consider its own traffic or load situation to further estimate how well or fast it can serve the specific UE]; extracting, from the packets, wherein the extracted information identifies a non-TSN aware protocol used by the non- TSN aware network interface for the traffic flow; mapping the traffic class to a TSN traffic class or priority: associating the packets with an indicator of the TSN traffic class or priority; and providing the traffic flow of packets, including the indicator, to a TSN aware network interface for transmission of the packets over the TSN aware network [par 0061, 0071, 0072, 0077, implementing and supporting certain user and control plane features used in TSN, like time-aware traffic shaping as defined in 802.1Qbv and time synchronization as defined in 802.1AS-rev used for that purpose. Mapping of QoS Flow ID (QFI) selected by UE to TSN stream QoS. TSN stream setup is successful the user plane communication starts; the VEP will then map user plane packets from the PDU session or the specific QoS Flow as explained above to the established TSN stream as well as performing required actions defined by the TSN features used in the TSN network].
 	Munz fail to show at above Open Systems Interconnection, OSI, protocol layer 2. In an analogous art Van Phan show at above Open Systems Interconnection, OSI, protocol layer 2 [par 0030, The IEEE 802.1Q standards work at OSI Layer 2. TSN is an Ethernet standard, rather than an Internet Protocol (IP) standard. The forwarding decisions made by the TSN bridges use the Ethernet header contents, not the IP address. The payloads of the Ethernet frames can be anything and are not limited to IP. This means that TSN can be used in any environment and can carry the payload of any industrial application].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Van Phan because this delivers guarantees of delivery and minimized jitter using time scheduling for those real-time applications that require determinism.

35. Claim 35 is a claim to a network node to carry out the network node of claim 35. Therefore claim 35 is rejected under the same rationale set forth in claim 33.

36. Claim 36 is a claim to a program to carry out the method of claim 1. Therefore claim 36 is rejected under the same rationale set forth in claim 1.

Claim(s)  2, 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Van Phan et al. (U.S. Pub No. 2021/0204230 A1) in further view of Hampel et al. (U.S. Pub No. 2019/0264057 A1).


2. Munz and Van Phan describe the method according to claim 1, Munz and Van Phan fail to show further comprising: buffering the packets before providing the traffic flow of packets, including the indicator, to the TSN aware network interface, and wherein the packets are buffered  in accordance with a network configuration of the TSN aware network. 
 	In an analogous art Hampel show further comprising: buffering the packets before providing the traffic flow of packets, including the indicator, to the TSN aware network interface, and wherein the packets are buffered  in accordance with a network configuration of the TSN aware network [par 0009, 0031, time indicator associated with a designated time interval (of which the receiving node may be unaware), and an associated traffic identifier so that the receiver can buffer preemptively arriving traffic data until an arrival of a next time interval (whether or not known to the receiving node) before the receiving node passes the traffic data on to upper layers. For instance, in order to avoid buffering an amount of traffic data beyond desired or available resources while waiting for arrival of a designated time window]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Hampel because improvements in time-aware scheduling by buffering of received traffic data associated with time-aware scheduling across a cellular communication link.



 3. Munz and Van Phan create the method according to claim 1, Munz and Van Phan fail to show wherein the indicator is a virtual local area network, VLAN, tag. 
 	In an analogous art Hampel show wherein the indicator is a virtual local area network, VLAN, tag [par 0074, 5G QoS Identifier (5QI), Ethernet source or destination address, Ethernet type, VLAN tag, VLAN id] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Hampel because improvements in time-aware scheduling by buffering of received traffic data associated with time-aware scheduling across a cellular communication link.


Claim(s)  5-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Van Phan et al. (U.S. Pub No. 2021/0204230 A1) in further view of Harel et al. (U.S. Pub No. 2011/0058549 A1).


5. Munz and Van Phan describe the method according to claim 1, Munz and Van Phan fail to show wherein the information indicative of which traffic class the traffic flow belongs to is extracted by packet inspection, or deep packet inspection.
 	In an analogous art Harel show wherein the information indicative of which traffic class the traffic flow belongs to is extracted by packet inspection, or deep packet inspection [par 0008, A Deep Packet Inspection (DPI) Device such as but not limited to Cisco SCE or Allot NetEnforcer is an IP network equipment which is not an endpoint of a communication. DPI device has the ability to look at Layer 2 through Layer 7 of the OSI model, this includes headers and data protocol structures as well as the actual payload of the packets. DPI device identifies and classify the traffic based on a signature database that includes information extracted from the data part of a packet].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Harel because system and method that will control and manipulate forwarding rules and information of flows on a per session basis or per flow basis at intelligent switches.


6. Munz and Van Phan defines the method according to claim 1, Munz and Van Phan fail to show wherein the information indicative of which traffic class the traffic flow belongs to is extracted from a packet header of the packets.
 	In an analogous art Harel show wherein the information indicative of which traffic class the traffic flow belongs to is extracted from a packet header of the packets [par 0008, A Deep Packet Inspection (DPI) Device such as but not limited to Cisco SCE or Allot NetEnforcer is an IP network equipment which is not an endpoint of a communication. DPI device has the ability to look at Layer 2 through Layer 7 of the OSI model, this includes headers and data protocol structures as well as the actual payload of the packets. DPI device identifies and classify the traffic based on a signature database that includes information extracted from the data part of a packet].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Harel because system and method that will control and manipulate forwarding rules and information of flows on a per session basis or per flow basis at intelligent switches.

7. Munz and Van Phan convey the method according to claim 1, Munz and Van Phan fail to show wherein the information is extracted at OSI protocol layer 7.
 	In an analogous art Harel show wherein the information is extracted at OSI protocol layer 7 [par 0008,  DPI device has the ability to look at Layer 2 through Layer 7 of the OSI model, this includes headers and data protocol structures as well as the actual payload of the packets. DPI device identifies and classify the traffic based on a signature database]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Harel because system and method that will control and manipulate forwarding rules and information of flows on a per session basis or per flow basis at intelligent switches

8. Munz and Van Phan create the method according to claim 1, Munz and Van Phan fail to show wherein the information is extracted at OSI protocol layer 3 or 4.
 	In an analogous art Harel show wherein the information is extracted at OSI protocol layer 3 or 4 [par 0046,  Exemplary flow information can be discovered using layer 2 and/or layer 3 addresses, ports]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Harel because system and method that will control and manipulate forwarding rules and information of flows on a per session basis or per flow basis at intelligent switches.


13. Munz and Van Phan disclose the method according to claim 1, Munz and Van Phan fail to show wherein the traffic flow is obtained from the non-TSN aware network interface at OSI protocol layer 7.
	In an analogous art Harel show wherein the traffic flow is obtained from the non-TSN aware network interface at OSI protocol layer 7 [par 0008,  Device such as but not limited to Cisco SCE or Allot NetEnforcer is an IP network equipment which is not an endpoint of a communication. DPI device has the ability to look at Layer 2 through Layer 7 of the OSI model]. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Harel because system and method that will control and manipulate forwarding rules and information of flows on a per session basis or per flow basis at intelligent switches.


Claim(s)  14, 15, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Van Phan et al. (U.S. Pub No. 2021/0204230 A1) in further view of Harel et al. (U.S. Pub No. 2006/0168370 A1).



14. Munz and Van Phan disclose the method according to claim 1, Munz and Van Phan fail to show wherein the non-TSN aware network interface is the RS-485 interface.
 	In an analogous Dew show wherein the non-TSN aware network interface is the RS-485 interface [par 0022, The Ethernet welder 202 includes a RS-485 interface 216 to control communication with the RS-485 network 208. The RS-485 interface 216 includes an RS-485 address] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Dew because  to control communication with the network. 

15. Munz and Van Phan define The method according to claim 14, Munz and Van Phan fail to show wherein the traffic flow is obtained as serial data over the RS-485 interface.
 	In an analogous art Dew show wherein the traffic flow is obtained as serial data over the RS-485 interface[par 0022, The Ethernet welder 202 includes a RS-485 interface 216 to control communication with the RS-485 network 208. The RS-485 interface 216 includes an RS-485 address] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Dew because  to control communication with the network. 


19. Munz and Van Phan describe the method according to claim 1, Munz and Van Phan fail to show wherein the non-TSN aware network interface is an interface to industrial equipment.
 	In an analogous art Dew show wherein the non-TSN aware network interface is an interface to industrial equipment [par 0003, While the network connection for industrial equipment provides remote monitoring and control of the operation of the industrial equipment, the network connection increases the difficulty of servicing the industrial equipment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Dew because  to control communication with the network. 

Claim(s)  18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Van Phan et al. (U.S. Pub No. 2021/0204230 A1) in further view of Sunavala et al. (U.S. Pub No. 2017/0034050 A1).


18. Munz and Van Phan describe the method according to claim 1, Munz and Van Phan fail to show wherein the network node  is implemented as a virtual network function of a switch operating at an interface between a non-TSN network comprising including the non-TSN aware network interface and the TSN aware network interface.
 	In an analogous art Sunavala show wherein the network node  is implemented as a virtual network function of a switch operating at an interface between a non-TSN network comprising including the non-TSN aware network interface and the TSN aware network interface [abstract, routing between any number of ports on the virtual network function and a single network interface is enabled by providing a virtual interface in the switch mapped to each network interface needed by the virtual network function. Data from a client network via the network interface for the infrastructure is routed to the proper virtual network function interface in the virtual switch].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Sunavala because this allow a VNF with two network interfaces on the same subnet


21. Munz demonstrate the method according to claim 20, Munz fail to show wherein the indicator is a virtual local area network, VLAN, tag.
 	In an analogous art Hampel show wherein the indicator is a virtual local area network, VLAN, tag [par 0074, 5G QoS Identifier (5QI), Ethernet source or destination address, Ethernet type, VLAN tag, VLAN id] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, Van Phan, and Hampel because improvements in time-aware scheduling by buffering of received traffic data associated with time-aware scheduling across a cellular communication link.


Claim(s)  25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Harel et al. (U.S. Pub No. 2011/0058549 A1).


25. Munz describes the method according to claim 20, Munz fail to show wherein the traffic flow is provided to the non-TSN aware network interface at OSI protocol layer 7.
 	In an analogous art Harel show wherein the traffic flow is provided to the non-TSN aware network interface at OSI protocol layer 7[par 0008,  DPI device has the ability to look at Layer 2 through Layer 7 of the OSI model, this includes headers and data protocol structures as well as the actual payload of the packets. DPI device identifies and classify the traffic based on a signature database]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Harel because system and method that will control and manipulate forwarding rules and information of flows on a per session basis or per flow basis at intelligent switches


26. Munz describes the method according to claim 20, Munz fails to show wherein the non-TSN aware network interface is the RS-485 interface.
 	In an analogous art Harel show wherein the non-TSN aware network interface is the RS-485 interface [par 0022, The Ethernet welder 202 includes a RS-485 interface 216 to control communication with the RS-485 network 208. The RS-485 interface 216 includes an RS-485 address] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, and Dew because to control communication with the network. 

Claim(s)  27, 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Dew et al. (U.S. Pub No. 2006/0168370 A1).

27. Munz and Dew provides the method according to claim 26, Munz fail to show wherein the traffic flow is provided as serial data over the RS-485 interface.
 	In an analogous art Dew show wherein the traffic flow is provided as serial data over the RS-485 interface[par 0022, The Ethernet welder 202 includes a RS-485 interface 216 to control communication with the RS-485 network 208. The RS-485 interface 216 includes an RS-485 address] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz, and Dew because  to control communication with the network. 

31. Munz display the method according to claim 20, Munz fail to show wherein the non-TSN aware network interface is an interface to industrial equipment.
	In an analogous art Dew show wherein the non-TSN aware network interface is an interface to industrial equipment[par 0003, While the network connection for industrial equipment provides remote monitoring and control of the operation of the industrial equipment, the network connection increases the difficulty of servicing the industrial equipment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Dew because  to control communication with the network. 

Claim(s)  30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munz et al. (U.S. Pub No. 2021/0400523 A1) in view of Dew et al. (U.S. Pub No. 2017/0034050 A1).


30. Munz teaches the method according to claim 20, Munz fail to show wherein the network node is implemented as a virtual network function of a switch operating at an interface between a non-TSN network comprising including the non-TSN aware network interface and the TSN aware network interface.
 	In an analogous art Sunavala show wherein the network node is implemented as a virtual network function of a switch operating at an interface between a non-TSN network comprising including the non-TSN aware network interface and the TSN aware network interface [abstract, routing between any number of ports on the virtual network function and a single network interface is enabled by providing a virtual interface in the switch mapped to each network interface needed by the virtual network function. Data from a client network via the network interface for the infrastructure is routed to the proper virtual network function interface in the virtual switch].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Munz and Sunavala because this allow a VNF with two network interfaces on the same subnet

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 22, 24, 29, 34, 37, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munz et al. (U.S. Pub No. 2021/0400523 A1).


20. Munz teaches a method for reception of packets from a Time-Sensitive Networking, TSN, aware network[par 0014, 0086, TSN network, 5G seems to be a promising solution. Also, the 5G standard addresses factory use cases through a lot of new features, especially on the radio access network (RAN) to make it more reliable and decrease the transmit latency compared to 4G. The 5G network consists of three main components, which are user entity (UE), radio access network (RAN) instantiated as the base station or gNB and nodes within the 5G core network (SGCN). The TSN stream and PDU session setup is successful the user plane communication starts. The VEP will then map user plane packets from the TSN stream to the corresponding PDU session and QoS Flow, as well as performing required actions defined by the TSN features used in the TSN network], the method being performed by a network node, the method comprising: obtaining a traffic flow of packets from a TSN aware network interface[par 0079, VEP communicates directly or via further 5G core function with the gNB to obtain measurements or estimates of the UE-gNB, i.e. 5G radio interface communication performance, for example, latency measurements or estimates. The gNB may use measurements to the UE itself, and may also consider its own traffic or load situation to further estimate how well or fast it can serve the specific UE], wherein the packets comprise include an indicator of TSN traffic class or priority for the traffic flow; the indicator; and providing the traffic flow of packets, without the thus removed indicator, to a non-TSN aware network interface[par 0061, 0071, 0072, 0077, implementing and supporting certain user and control plane features used in TSN, like time-aware traffic shaping as defined in 802.1Qbv and time synchronization as defined in 802.1AS-rev used for that purpose. Mapping of QoS Flow ID (QFI) selected by UE to TSN stream QoS. TSN stream setup is successful the user plane communication starts; the VEP will then map user plane packets from the PDU session or the specific QoS Flow as explained above to the established TSN stream as well as performing required actions defined by the TSN features used in the TSN network].

22. Munz The method according to claim 20, wherein the traffic flow is an Ethernet traffic flow  [Munz, par 0033, TSN and Ethernet control traffic, e.g. Link Layer Discovery Protocol (LLDP), time synchronization etc., does not need to be carried over the 5G radio interface but handled by VEP]

24. Munz defines the method according to claim 20, wherein the traffic flow is a non- Ethernet traffic flow Munz, par 0031, it allows to connect non-Ethernet devices to a TSN network with guaranteed end-to-end QoS]


29. Munz reveals the method according to claim 20, wherein the network node (200a) is an external device provided at an interface between a non-TSN network comprising including the non-TSN aware network interface and the TSN aware network interface[Munz, par 0016, 0088, One way of 5G-TSN interworking is to let the 5G system act as a TSN bridge. The 5G network needs to offer some control interfaces towards the TSN network depending upon the TSN configuration model chosen as explained above. In the central configuration model, the central control entities CUC/CNC might occur on both sides of the 5G network. The VEP will be involved in the setup of a time-aware TSN communication and forward packets to/from a 5G endpoint that is not time-aware accordingly].


34. Munz provides a network node for reception of packets from a Time-Sensitive Networking, TSN, aware network[par 0014, 0086, TSN network, 5G seems to be a promising solution. Also, the 5G standard addresses factory use cases through a lot of new features, especially on the radio access network (RAN) to make it more reliable and decrease the transmit latency compared to 4G. The 5G network consists of three main components, which are user entity (UE), radio access network (RAN) instantiated as the base station or gNB and nodes within the 5G core network (SGCN). The TSN stream and PDU session setup is successful the user plane communication starts. The VEP will then map user plane packets from the TSN stream to the corresponding PDU session and QoS Flow, as well as performing required actions defined by the TSN features used in the TSN network], the network node comprising processing circuitry, the processing circuitry being configured to cause the network node to: obtain a traffic flow of packets from a TSN aware network interface[par 0079, VEP communicates directly or via further 5G core function with the gNB to obtain measurements or estimates of the UE-gNB, i.e. 5G radio interface communication performance, for example, latency measurements or estimates. The gNB may use measurements to the UE itself, and may also consider its own traffic or load situation to further estimate how well or fast it can serve the specific UE], wherein the packets include an indicator of TSN traffic class or priority for the traffic flow; remove the indicator; and provide the traffic flow of packets, without the thus removed indicator, to a non- TSN aware network interface [par 0061, 0071, 0072, 0077, implementing and supporting certain user and control plane features used in TSN, like time-aware traffic shaping as defined in 802.1Qbv and time synchronization as defined in 802.1AS-rev used for that purpose. Mapping of QoS Flow ID (QFI) selected by UE to TSN stream QoS. TSN stream setup is successful the user plane communication starts; the VEP will then map user plane packets from the PDU session or the specific QoS Flow as explained above to the established TSN stream as well as performing required actions defined by the TSN features used in the TSN network].

37. Claim 37 is a claim to a program to carry out the method of claim 29. Therefore claim 37 is rejected under the same rationale set forth in claim 29.

38. Munz teaches a computer program product comprising a computer program according to claim 36, and a computer readable storage medium  on which the computer program is stored [par 0025, This function may be called a Virtual Endpoint (VEP). The VEP may be realized as virtual listener and/or virtual talker depending upon the role of a 5G device, for example a UE or an application running on top respectively].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468